           Case 4:21-cv-00102-JM Document 8 Filed 09/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BLAKE ANTHANY HALLMAN                                                           PLAINTIFF

V.                                 No. 4:21-CV-102-JM

SUSAN POTS, Administrator,
Drew County Detention Facility; and
MARK GOLBER, Sheriff, Drew County                                            DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 15th day of September, 2021.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
